Exhibit 10.41

LOGO [g77856g36n98.jpg]

John L. Butler

EVP- Human Resources

 

   LOGO [g77856g50m16.jpg]       Revised - June 3, 2010   

TO:      Mr. Mark L. Schiller

  2711 Blackhawk Road

  Wilmette, IL 60091

  (312) 502-8620

   RE: EMPLOYMENT OFFER   

Dear Mark,

We are pleased to confirm our offer for the position of EVP & President Duncan
Hines Grocery Division for Pinnacle Foods Group LLC (“Pinnacle”), Mountain
Lakes, NJ, at a bi-weekly salary of $16,346.15 (which equates to an annual
salary of $425,000.00). You will report directly to Bob Gamgort, Chief Executive
Officer. In addition to your base salary, you will be eligible for participation
in our Management Incentive Program, which is designed to provide incentive
compensation to employees who make a substantial contribution to the success of
the Company. Your bonus target is 85% of your base salary. Your bonus payment is
contingent on company performance and the achievement of personal performance
targets recommended by Bob and approved by the Pinnacle Compensation Committee.
Your bonus for 2010 will be prorated, at target.

You will receive Profits Interests of 500 Units in the Pinnacle
senior management equity plan and you will be subject to all of the terms and
conditions thereof.

Should your position be eliminated or you are terminated for anything other than
Cause, as defined below, or should you terminate your employment based upon
Constructive Termination, as defined below, you would be guaranteed twelve
(12) months of base salary and target bonus to be paid in equal installments
over 12 months in accordance with our severance policy, including 12 months of
healthcare benefits for your spouse and eligible dependents at active employee
contribution rates, until such time as any new employer’s healthcare benefits
are available to you and your family and a prorated bonus, at target, for the
year during which such termination occurs. You would also be provided up to one
year of senior executive outplacement services by a mutually agreeable
outplacement firm.

ONE BLOOMFIELD AVENUE, MOUNTAIN LAKES, NEW JERSEY 07046

Phone: 973-541-6680 . Fax: 973-541-6693



--------------------------------------------------------------------------------

Schiller/pg.2

For purposes of this Agreement, “Cause” shall mean (A) your continued willful
failure substantially to perform your material duties of employment (other than
as a result of total or partial incapacity due to physical or mental illness)
following written notice by the Company to you of such failure and 30 days
within which to cure; (B) theft or embezzlement of Company property; (C) any act
on your part that constitutes a felony under the laws of the United States or
any state thereof (provided, that if you are terminated for any action described
in this clause (C) and you are never indicted in respect of such action, then
the burden of establishing that such action occurred shall be on the Company in
respect of any proceeding related thereto between the parties and the standard
of proof shall be clear and convincing evidence (and if the Company fails to
meet such standard, the Company shall reimburse you for your reasonable legal
fees in connection with such proceeding)); or (D) your willful material
misconduct in connection with your duties to the Company or any act or omission
which is materially injurious to the financial condition or business reputation
of the Company or any of its subsidiaries or affiliates. No act shall be
“willful” if conducted in good faith with a reasonable belief that such conduct
was in the best interests of the Company.

For purposes of this Agreement, a “Constructive Termination” shall be deemed to
have occurred upon (A) the failure of the Company to pay your base salary or
annual bonus (if any) when due; (B) a reduction in your base salary or target
bonus opportunity percentage of base salary (excluding any change in value of
equity incentives or a reduction in base salary and/or annual bonus affecting
substantially all similarly situated executives by the same percentage of base
salary and/or annual bonus); (C) any substantial and sustained diminution in
your title, duties, authority or responsibilities (including reporting
responsibilities), or (D) a relocation of your primary work location more than
50 miles without your prior written consent; provided, further, that
Constructive Termination shall cease to exist for an event on the 60thday
following the later of its occurrence or your knowledge thereof, unless you have
given the Company written notice thereof prior to such date.

The Company will assist you in your move to New Jersey by providing you with the
benefits of our relocation policy that is attached for your review. In addition,
the company will provide you with a relocation bonus of $200,000. This bonus is
intended to offset 50% of the anticipated loss on sale of your current home.
However, you will be entitled to this payment even if your loss on sale is less
than $400,000.

The Company also agrees to offset 50% of any additional loss on sale in excess
of $400,000 up to a maximum loss on sale of $600,000 and a maximum company
payment of $300,000. The $200,000 relocation bonus will be authorized for
payment within 30 days of your start date. The relocation bonus is not subject
to gross up under Pinnacle’s relocation policy. By executing this agreement, you
are agreeing to repay the Company the cost of your relocation, total relocation
bonus and expenses if you voluntarily resign, other than based upon Constructive
Termination, or are terminated for Cause, within 18 months of your hire date.
The Company also agrees to provide temporary housing in NJ for up to 60 days
following the sale of your current home not to exceed a total of 8 months. As
discussed, the Company will afford you reasonable flexibility during the 60 day
to 8 month period with respect to: the number of visits to your immediate family
until your immediate family permanently relocates to New Jersey, the storage of
family possessions and the number of automobiles transported to New Jersey. The
Company will also afford you reasonable flexibility in setting a mutually
agreeable asking price for your home if it is above the 105% of appraisal as
outlined in our relocation plan.

ONE BLOOMFIELD AVENUE, MOUNTAIN LAKES, NEW JERSEY 07046

Phone: 973-541-6680 . Fax: 973-541-6693



--------------------------------------------------------------------------------

Schiller/pg.3

You will be expected to execute a Confidentiality and Non-Disclosure Agreement
with Pinnacle Foods Group LLC. It is my understanding, and you have confirmed,
that you have signed a Confidentiality Agreement, Non-Disclosure Agreement
and/or Non-Compete Agreement with your previous employer a copy of which you
will provide for Pinnacle’s review. You confirm that you are under no other
obligations, including the above referenced Confidentiality Agreement,
Non-Disclosure Agreement and/or Non-Compete Agreement or agreements with any
other employer that would interfere with your employment with us and the job
responsibilities as discussed to date. The Company confirms its receipt of a
letter from your previous employer regarding your ability to accept employment
with the Company. Further, you are not prohibited or restricted from accepting
employment with Pinnacle as offered in this letter. Pinnacle also confirms that
we do not want you to share any of the confidential information as part of your
Pinnacle job responsibilities.

Additionally, you have confirmed to me that you are not in possession of any
confidential, proprietary and/or trade secret information obtained from your
current, or any former, employer, which you intend to utilize in furtherance of
our business. Further you understand that you are specifically advised by
Pinnacle against possessing or using any such confidential, proprietary and/or
trade secret information. Should you have any questions regarding this matter,
please contact me immediately.

You will be covered and indemnified under the then current Company’s Directors
and Officers Liability Insurance at active officer level during employment and
thereafter, as provided in the then existing policy. A current copy of the
existing policy is attached hereto. Additionally, in the event that the Company
adopts change-in-control separation protection for its executives, you will be

afforded the same type, level and amount of such protection as is afforded to
your peers in the Company.

Enclosed with this letter is information about Pinnacle’s Benefit Plan which
includes: Medical Plan, Prescription Drug Plan, Dental Plan, Short-Term
Disability Plan, Basic Life Insurance Plan and Business Travel Insurance Plan,
along with a 401(k) Savings Program. You are eligible for four weeks of annual
vacation. Our vacation year starts on January 1 and your 2010 vacation will be
prorated based on your starting date of employment which is anticipated to be
June 7, 2010.

Your employment is contingent upon successful completion of our employment
process, including, but not limited to: verification of your employment and
education, reference checks, a pre-employment drug screening test and medical
examination and/or inquiry. You will be contacted by Mary Lou Kehoe, Senior
Director, Human Resources (856-969-7318) to initiate the pre-employment process.

Please sign and return this letter to me. The mailing address is: One Bloomfield
Avenue, Mountain Lakes, NJ 07046. We anticipate your starting with us in the
near future.

ONE BLOOMFIELD AVENUE, MOUNTAIN LAKES, NEW JERSEY 07046

Phone: 973-541-6680 . Fax: 973-541-6693



--------------------------------------------------------------------------------

Schiller/pg.4

We are looking forward to what we believe would be a mutually successful and
beneficial relationship.

 

Regards, John L. Butler

 

ACCEPTED:    

 

   

 

Mr. Mark L. Schiller     Date cc: file    

ONE BLOOMFIELD AVENUE, MOUNTAIN LAKES, NEW JERSEY 07046

Phone: 973-541-6680 . Fax: 973-541-6693